Exhibit SETTLEMENT AND RELEASE AGREEMENT This Settlement and Release Agreement (this “Agreement”), is made and entered into as of August 29, 2008, by and among PacificNet Inc., a Delaware corporation (the “Company”), and each of Iroquois Master Fund, Ltd., C.E. Unterberg, Towbin Capital Partners I (n/k/a Collins Stewart), Alpha Capital AG, Whalehaven Capital Fund Ltd., DKR Soundshore Oasis Holding Fund, Ltd., Basso Fund Ltd., Basso Multi-Strategy Holding Fund Ltd., and Basso Private Opportunities Holding Fund Ltd. (each, a “Holder” and, collectively, the “Holders”).Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to such terms as set forth in the Second Amended and Restated Variable Rate Secured Convertible Debenture due July 2009, in the form attached hereto as Annex A, issued to each of the Holders on the date hereof (each, a “Second Amended Debenture” and, collectively, the “Second Amended Debentures”). WHEREAS, the Company and each of the Holders are parties to that certain (i) Securities Purchase Agreement, dated February 28, 2006 (the “SPA”), pursuant to which the Company issued Variable Rate Convertible Debentures due February 2009 (the “Original Debentures”) and Common Stock Purchase Warrants (the “Warrants”) to each of the Holders, and (ii) Registration Rights Agreement, dated February 28, 2006 (the “RRA” and, together with the SPA, the Original Debentures and the Warrants, the “Transaction Documents”); and WHEREAS, the Company and Iroquois Master Fund, Ltd., C.E. Unterberg, Towbin Capital Partners I, Alpha Capital AG, Whalehaven Capital Fund Ltd., and DKR Soundshore Oasis Holding Fund, Ltd. are parties to the Settlement and Release Agreement dated February 6, 2007 (the “2007 Settlement Agreement”); and WHEREAS, in connection with the 2007 Settlement Agreement, the Company issued an Amended and Restated Variable Rate Convertible Debenture due March 2009 (each, an “Amended Debenture” and, collectively, the “Amended Debentures”) to each of the Holders; and WHEREAS, in connection with the 2007 Settlement Agreement, the Company issued to each of Iroquois Master Fund, Ltd., C.E. Unterberg, Towbin Capital Partners I, Alpha Capital AG, Whalehaven Capital Fund Ltd., and DKR Soundshore Oasis Holding Fund, Ltd. a Variable Rate Convertible Debenture due March 2009 (each, a “Liquidated Damages Debenture” and, collectively, the “Liquidated Damages Debentures”) (the Amended Debentures and Liquidated Damages Debentures shall sometimes be referred to each as an “Outstanding Debenture” and collectively as the “Outstanding Debentures”); and WHEREAS, the Company has defaulted on its obligations under the Outstanding Debentures; and WHEREAS, the Company and the Holders have reached an agreement with respect to the payment by the Company of the outstanding balance remaining under the Outstanding Debentures; and 1 WHEREAS, the parties have agreed that each of the Outstanding Debentures will be amended and restated in connection with this Agreement and that, in connection therewith, the following documents, each dated as of the date hereof, shall be executed and delivered by the applicable parties:(i) a Security Agreement between the Company and Iroquois Master Fund, Ltd., as agent for the Holders, in the form attached hereto as Annex
